Third District Court of Appeal
                            State of Florida

                   Opinion filed November 30, 2022.

                          ________________

                           No. 3D22-0714
                      Lower Tribunal No. 19-7810
                         ________________


                 Trinity Financial Services, LLC,
                              Appellant,

                                  vs.

                         Fernando Blanco,
                               Appellee.



       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

      Ashland Medley Law, PLLC and Ashland R. Medley (Coral Springs),
for appellant.

     Fidelity National Law Group, and Michele A. Cavallaro (Fort
Lauderdale), for appellee.


Before LINDSEY, HENDON, and LOBREE, JJ.


                    ON CONFESSION OF ERROR
      PER CURIAM.

     Appellant Trinity Financial Services, LLC filed an intervenor complaint

alleging that a final judgment quieting title was void as a matter of law due to

defects in service. Appellee moved for judgment on the pleadings based on

his status as a bona fide purchaser. The trial court granted the motion and

entered a final judgment in favor of the Appellee. However, Appellee has

commendably stipulated that the trial court could not have determined

whether Appellee was a bona fide purchaser without traveling outside the

four corners of the intervenor complaint because the facts regarding bona

fide purchaser status were asserted as an affirmative defense and were not

contained within the impleader complaint. Appellee therefore consents to

entry of an order vacating the final judgment and vacating the order granting

Appellee’s motion for judgment on the pleadings, and remanding this matter

to the trial court for further proceedings. See Domres v. Perrigan, 760 So. 2d

1028, 1029 (Fla. 5th DCA 2000) (explaining that a trial court must accept all

well-pled facts and inferences as true when considering a motion for

judgment on the pleadings and must not rely on the moving party’s answer,

reply, or defenses).

    Reversed and remanded.




                                       2